530 So.2d 285 (1988)
THE FLORIDA BAR, Complainant,
v.
Roger D. PATTERSON, Respondent.
No. 71141.
Supreme Court of Florida.
September 1, 1988.
John F. Harkness, Jr., Executive Director, John T. Berry, Staff Counsel, Susan V. Bloemendaal, Bar Counsel and John V. McCarthy, Asst. Staff Counsel, Tallahassee, for complainant.
No appearance, for respondent.
PER CURIAM.
This disciplinary proceeding is before the Court for consideration of the referee's report. Pursuant to rulings granting The Florida Bar's motions to deem matters admitted *286 and for judgment on the pleadings, the referee recommended that respondent, Roger D. Patterson, be found guilty on all counts of the Bar's six-count complaint. Neither party seeks review of the referee's report.
On three counts of the Bar's complaint, the referee found that respondent provided faulty representation, neglected legal matters entrusted to him, failed to communicate with clients, and failed to return documents or refund unearned fees in a timely manner. On two of the counts the referee found that respondent abandoned his clients by leaving the state without notice to his clients, without returning documents, and without refunding fee payments. On one count the referee found that respondent was reported to the Bar by the First District Court of Appeal for mishandling clients' appeals and failing to follow procedural rules.
The referee recommended that respondent be found guilty of violating the former Florida Bar Code of Professional Responsibility, Disciplinary Rules 1-102(A)(6) (conduct adversely reflecting on fitness to practice law); 6-101(A)(1) (handling a legal matter one is not competent to handle); 6-101(A)(2) (handling a legal matter without adequate preparation); 6-101(A)(3) (neglect of a legal matter); and 9-102 (failure to preserve the identity of funds belonging to a client).
On the matter of discipline, the referee recommended that respondent be suspended from the practice of law for one year, that he be required to make restitution to all parties harmed by his misconduct, and that he be required to pass the Florida bar examination in its entirety. We approve the referee's report. Roger D. Patterson is hereby suspended from the practice of law in Florida for one year, effective immediately. As conditions precedent to his reinstatement, we approve the requirements set forth in the referee's report.
The costs of this proceeding are taxed against the respondent. Judgment is entered against Roger D. Patterson for costs in the amount of $2,574.97, for which sum let execution issue.
It is so ordered.
EHRLICH, C.J., and OVERTON, McDONALD, SHAW, BARKETT, GRIMES and KOGAN, JJ., concur.